Mark C. Choate, AK #8011070
CHOATE LAW FIRM LLC
424 N. Franklin Street
Juneau, Alaska 99801
Telephone: (907) 586-4490
Facsimile: (206) 424-9705
Email: lawyers@choatelawfirm.com

Amanda J. Harber, AK #1011119
P.O. Box 661
Soldotna, AK 99669
Tel: (907) 545-4435
Email: amanda@49thstatelaw.com

Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF ALASKA


ELIZABETH BAKALAR,

                       Plaintiff,                   Case No. 3:19-cv-00025 JWS

vs.

MICHAEL J. DUNLEAVY, in his
individual and official capacities;
TUCKERMAN BABCOCK; and the STATE
OF ALASKA,

                       Defendants.



       UNOPPOSED MOTION FOR ADDITIONAL TIME TO FILE OPPOSITION
           TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT



UNOPPOSED MOTION FOR ADDITIONAL TIME                      CHOATE LAW FIRM LLC
Bakalar v. Dunleavy, et al. Case No. 3:19-cv-00025 JWS    424 N. Franklin St. Juneau, Alaska 99801
Page 1 of 3                                               Tel: (907) 586-4490 Fax: (206) 424-9705
                                                          lawyers@choatelawfirm.com


         Case 3:19-cv-00025-JWS Document 64 Filed 06/11/21 Page 1 of 3
           Plaintiff moves for an additional 30 days to file her Opposition to Defendants’

Motion for Summary Judgment. Plaintiff’s lead counsel, Mark Choate, has been and

remains in trial in Jiang vs. University of Hawaii, No. 1CC151002378, set in the 1st Circuit

Court in Honolulu before the Honorable Jeffrey Crabtree. The trial began on May 10, 2021,

and was originally scheduled to conclude the week of May 17, 2021. It has now completed

its 5th week with the defense witnesses’ final testimony scheduled for June 18, 2021, and

hopefully any rebuttal witnesses and closings the week of June 21, 2021.1

           The trial, all done remotely, via Zoom, with more than 500 exhibits, has many

physician witnesses with limited schedules requiring examinations spread out over

multiple weeks. The time needed to complete the testimony has literally consumed the time

that was to be spent on finishing the Opposition to defendants’ Motion for Summary

Judgment.2

           Plaintiff requests an additional extension, until July 9, 2021, to file her Opposition.

           Dated: June 11, 2021, at Juneau, Alaska.

                                                             CHOATE LAW FIRM LLC
                                                             Attorneys for Plaintiff

                                                             /s/ Mark Choate
                                                             _____________________________
                                                             By: Mark Choate, 8011070




1
    See Affidavit of Counsel.
2
    Id.


    UNOPPOSED MOTION FOR ADDITIONAL TIME                          CHOATE LAW FIRM LLC
    Bakalar v. Dunleavy, et al. Case No. 3:19-cv-00025 JWS        424 N. Franklin St. Juneau, Alaska 99801
    Page 2 of 3                                                   Tel: (907) 586-4490 Fax: (206) 424-9705
                                                                  lawyers@choatelawfirm.com


             Case 3:19-cv-00025-JWS Document 64 Filed 06/11/21 Page 2 of 3
CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing
was sent to counsel of record on June 11, 2021
via USDC CM/ECF:

Amanda J. Harber, AK #1011119                             Plaintiff’s Co-counsel
49th State Law
P.O. Box 661
Soldotna, AK 99669
Tel: (907) 420-4290
Email: amanda@49thstatelaw.com

Brewster H. Jamieson, #8411122                            Counsel for Defendants
Peter C. Partnos, #7206029
Michael B. Baylous, #0905022
LANE POWELL LLC
1600 A Street, #304
Anchorage, AK 99501
Tel: (907) 264-3325
Tel: (907) 264-3317
Tel: (907) 264-3303
Fax: (907) 276-2631
Email: jamiesonb@lanepowell.com
Email: partnowp@lanepowell.com
Email: baylousm@lanepowell.com
Email: caudelj@lanepowell.com
Email: rustonr@lanepowell.com

/s/ Mark Choate
______________________________
Choate Law Firm LLC




 UNOPPOSED MOTION FOR ADDITIONAL TIME                           CHOATE LAW FIRM LLC
 Bakalar v. Dunleavy, et al. Case No. 3:19-cv-00025 JWS         424 N. Franklin St. Juneau, Alaska 99801
 Page 3 of 3                                                    Tel: (907) 586-4490 Fax: (206) 424-9705
                                                                lawyers@choatelawfirm.com


          Case 3:19-cv-00025-JWS Document 64 Filed 06/11/21 Page 3 of 3
